Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on (05/26/2020 & 11/23/2020) were filed after the mailing date of the application on 09/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 09/18/2019 have been reviewed and accepted by the examiner.
Response to Arguments
	Regarding the applicants arguments on pages 8-11 directed at the rejection of claims 1, 11, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Klein:
	The applicant argues that Gundu does not disclose the amendments of claim 1. Examiner respectfully notes that Klein teaches the amended limitations of claim 1. Klein teaches (0009; 0013-0014; 0058-0059; 0060-0064; the system determines user capabilities after registering, the user can request using SIP OPTIONS request and receive capabilities of all devices registered to the user on the network; The system determines capabilities only for registered devices).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 20130054740 A1).

Regarding claim 1, Klein teaches a method comprising: ([0020] method)
storing, by a presence server (capabilities server) of a network, indications of one or more capabilities of one or more user equipment’s (UEs) of a user (client devices) in a capability database; ([0024; 0026; 0059] storing by the capabilities server, devices capabilities)
receiving, by the presence server, (capabilities server) at least one subscribe message ([502 – fig. 5] [0024-0026; 0062] capabilities request from the client device) from a watcher UE (requesting client device) that requests capability information of the one or more UEs (other network devices); ([502 – fig. 5] [0024-0026; 0062] receiving by the server a request from user client device, requesting capabilities information about another network device)
 	generating, by the presence server, and at least partly in response to the at least one subscribe message, ([502 – fig. 5] [0024-0026; 0062] request from the client device) a filtered set of capabilities about the one or more UEs by filtering the indications of the one or more capabilities of the one or more UEs of the user ([0064; 0069] aggregating a group of device capabilities, which are cached and stored by the server, (where aggregating (grouping relevant data) from the storage of the server is equivalent to filtering out irrelevant data) 
that indicates whether individual ones of the one or more UEs are registered with the network (0009; 0013-0014; 0058-0059; 0060-0064; the system determines user capabilities after registering, the user can request using SIP OPTIONS request and receive capabilities of all devices registered to the user on the network; The system determines capabilities only for registered devices) and 
sending, by the presence server, at least one notify message (response to the request) to the watcher UE (user requesting device) that includes the filtered set (aggregated and pulled from storage) of capabilities about the one or more UEs ([0064; 0069]; transmitting by the presence server the aggregated requested capabilities information) 

	Regarding claim 11, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)
	
Regarding claim 17, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a one or more non-transitory computer readable medium storing computer-executable instructions, Klein teaches (0023; 0089; non-volatile memory storing instructions executed by one or more processors)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130054740 A1) in view of Gundu et al. (US 20070288621 A1)

Regarding claim 2, Klein does not explicitly teach the method of claim 1, and is disclosed above, Klein does not explicitly teach wherein the filtering comprises determining, by the presence server, that a registration status of a first UE of the one or more UEs indicates that the first UE is not registered with the network
In an analogous art Gundu teaches determining, by the presence server, (presence server) that a registration status (if presence information is negated or not) of a first UE of the one or more UEs indicates that the first UE is not registered with the network ([0026-0027] determining the presence information based on a device transmitting a register/deregister message to the presence server; when the device deregisters the presence server indicates the presence is negated (equivalent to not registered with the network))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein to include determining if the device is registered or not based on the status as is taught by Gundu
	The suggestion/motivation for doing so is to be able to determine device availability [0002-0004]

Regarding claim 3, Klein in view of Gundu teach the method of claim 2, and is disclosed above, Klein further teaches wherein the presence server ignored an unpublish message (sip message) from the first UE sent when the first UE deregistered with the network, by maintaining the indications (caching) of the one or more capabilities of the first UE in the capability database ([0019; 0057-0058] even when a device is not currently connected to the network (where not currently connected is equivalent to unpublish message which is a SIP message) but is capable of connecting to the network, the system caches the capabilities data of the device; (equivalent to maintaining the indication of the one or more capabilities);)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein to include caching capabilities of devices capable of connecting but not currently connected as is taught by Gundu
	The suggestion/motivation for doing so is to be able to determine device capabilities 

	Regarding claim 12, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)
	Regarding claim 13, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)

Claims 4-5, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130054740 A1) in view of Gundu et al. (US 20070288621 A1) further in view of Stephens et al (US 20030095524 A1)

Regarding claim 4, Klein in view of Gundu teach the method of claim 2, and is disclosed above, Klein teaches, and determining, by the presence server, that the at least one subscribe message (request including contact header) indicates that the watcher UE (requesting user device) supports the key capability, ([0059] capability information of the requesting users device is include in the contact header)
Klein in view of Gundu do not disclose wherein the filtering is further based at least in part on capabilities of the watcher UE the filtering further comprises: determining, by the presence server, that the indications of one or more capabilities of the first UE indicate that the first UE supports a key 
	In an analogous art Stephens teaches wherein the filtering is further based at least in part on capabilities of the watcher UE (0028; 0068; 0079; 0081; receiving by the system a request for Bluetooth (key capability) device discovery and determining if the device supports that key functionality; this is used in order not to provide unsupported services to the requesting device) the filtering further comprises: determining, by the presence server, that the indications of one or more capabilities of the first UE indicate that the first UE supports a key capability (capabilities supported by the watcher UE); (0028; 0068; 0079; 0081 determining by the presence server the capabilities of the requesting watcher device, and filters the capabilities of the other devices based on the capabilities of the requesting UE (therefore if it is not filtered out then it must be determined that they support the capability of the watcher device))
and determining, by the presence server, that the at least one subscribe message indicates that the watcher UE supports the key capability (0028; 0068; 0079; 0081; receiving by the system a request for Bluetooth (key capability) device discovery and determining if the device supports that key functionality; this is used in order not to provide unsupported services to the requesting device)
 	wherein the presence server includes the key capability in the filtered set of capabilities about the one or more UEs in the at least one notify message (0028; 0068; 0079; 0081; returning a filtered list of device indicating that the devices support the key capability)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein in view of Gundu to include a capability that is supported about by both the watcher and the other devices
	The suggestion/motivation for doing so is to be able to determine shared capabilities


(capabilities sever) determines that the at least one subscribe message (request including the contact header) indicates that the watcher UE (requesting user device) supports the key capability based on a contact header of the at least one subscribe message ([0059] capability information of the requesting users device is include in the contact header)
	
	Regarding claim 14, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)

	Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a one or more non-transitory computer readable medium storing computer-executable instructions, Klein teaches (0023; 0089; non-volatile memory storing instructions executed by one or more processors)


Claims 6-7, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130054740 A1) in view of Gundu et al. (US 20070288621 A1) in view of Lidin et al. (US 20130260733 A1)

Regarding claim 6, Klein in view of Gundu teach the method of claim 2, and is disclosed above, Klein in view of Gundu do not explicitly teach wherein the filtering is further based at least in part on the capabilities of the watcher UE and the filtering  further comprises: determining, by the presence server, that the indications of one or more capabilities of the first UE indicate that the first UE supports a key capability; and determining, by the presence server, that the at least one subscribe message does not indicate that the watcher UE supports the key capability, wherein the presence server omits the key 
	In an analogous art Lidin teaches wherein the filtering is further based at least in part on the capabilities of the watcher UE ([0013; 0042-0043] determining capabilities of the first user terminal and which capabilities correspond to capabilities of the second user terminal)
 determining, by the presence server (capability manager), that the indications of one or more capabilities of the first UE indicate (first user terminal) that the first UE supports a key capability (communication capabilities); ([0013; 0042-0043] determining capabilities of the first user terminal and which capabilities correspond to capabilities of the second user terminal)
and determining, by the presence server(capability manager), that the at least one subscribe message (request) does not indicate that the watcher UE (second user terminal) supports the key capability, ([0013; 0042-0043] determining capabilities of the first user terminal and which capabilities correspond to capabilities of the second user terminal)
wherein the presence server omits the key capability (omitting capabilities not supported) from the filtered set of capabilities (filtered capabilities) about the one or more UEs (first user terminal) in the at least one notify message (modified capability message) ([0013; 0035; 0042-0043] omitting by the manager the capabilities supported by the first user terminal, that do not correspond to capabilities of the second terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein in view of Gundu to include omitting capabilities not supported by the watcher device as is taught by Lidin
	The suggestion/motivation for doing so is to provide the requesting device with capabilities it supports

Regarding claim 7, Klein in view of Gundu and further in view of Lidin teach the method of claim 6, and is disclosed above, Klein further teaches 
([0006-0007; 0013; 0035; Claim 6 above mapping] omitting by the manager the capabilities supported by the first user terminal, that do not correspond to capabilities of the second terminal; Examiner notes that the system uses SIP which includes a header that includes capabilities of the device and is part of the standard since 2004; please see the following link to the standard https://tools.ietf.org/html/rfc3840  [0035] teaches capabilities are received using SIP messages; therefore when determining second terminal devices capabilities it would have been determined from the SIP message header)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein in view of Gundu to include omitting capabilities not supported by the watcher device as is taught by Lidin
	The suggestion/motivation for doing so is to provide the requesting device with capabilities it supports

	Regarding claim 15, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)

	Regarding claim 19, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a one or more non-transitory computer readable medium storing computer-executable instructions, Klein teaches (0023; 0089; non-volatile memory storing instructions executed by one or more processors)



s 8-9, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130054740 A1) in view of Zhang et al. (US 20160249209 A1)

Regarding claim 8, Klein teaches the method of claim 1, and is disclosed above, Klein further teaches wherein the filtering is further based at least in part on set operations on individual ones of the one or more capabilities of the one or more UEs of the user ([0060-0061; 0063] aggregating (equivalent to filtering) consists of selecting device capabilities for specific devices from storage of all devices, and grouping them together, the functionality of grouping is logically equivalent to the union operation would result in a grouping) 
 Klein does not disclose and the presence server omits a key capability of the one or more capabilities from the filtered set of capabilities when an intersection operation indicates that fewer than all of the one or more UEs of the user have the key capability 
	In an analogous art Zhang teaches the presence server (control network element) omits a key capability (security capabilities) of the one or more capabilities from the filtered set ( intersection list) of capabilities when an intersection operation indicates that fewer than all of the one or more UEs of the user have the key capability ([0008-0009] the system uses a list of security capabilities that is an intersection of the first UE capabilities list and second UE capabilities list; wherein what is not include in the intersection is then equivalent to omitted from the filtered list; where the security capabilities are equivalent to key capabilities)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein include omitting a capability that is not supported by the one or more devices as is taught by Zhang
	The suggestion/motivation for doing so is to provide only supported capabilities


(any of the capabilities) to the filtered set (aggregated set of user device capabilities) of capabilities when a union operation (aggregating operation) indicates that at least one of the one or more UEs of the user have the non-key capability (0060-0061; 0063; the system responds with an aggregated set of capabilities for a plurality of devices, and therefore if any of the devices support the functionality then it would be available, therefore this functionality of aggregation is equivalent by definition to “a union operation indicates that at least one of the one or more UEs of the user have the non-key capability)
 
	Regarding claim 16, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a server, Klein teaches (0020; capabilities server)
	
Regarding claim 20, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a one or more non-transitory computer readable medium storing computer-executable instructions, Klein teaches (0023; 0089; non-volatile memory storing instructions executed by one or more processors)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20130054740 A1) in view of Blankenship et al. (US 20140057667 A1)

Regarding claim 10, Klein teaches the method of claim 1, and is disclosed above, Klein does not explicitly disclose wherein the indications of the one or more capabilities of the one or more UEs indicate whether the one or more UEs have one or more Rich Communication Services (RCS) capabilities.
([0029] wherein the presence server stores RCS capabilities of the networked devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Klein include an indication that a device is RCS capable as is taught by Blankenship
	The suggestion/motivation for doing so is to negotiate connections for RCS capable devices


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451